DETAILED ACTION
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application, filed 1/12/2021 is a national stage entry of PCT/EP2019/068079, with an International Filing Date of 7/5/2019; and claims foreign priority to 18183317.9, filed 7/13/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lakatos et al. “The Role of PPARs in Lung Fibrosis,” PPAR Research Volume 2007, Article ID 71323, 10 pages; Guo et al. WO 2017/066758 Al published 4/20/2017; and Wells A. “Combination therapy in idiopathic pulmonary fibrosis: the way ahead will be hard,” Eur Respir J 2015; 45: 1208–1210.
Claim 1 is directed towards a method of preventing or treating fibrotic diseases or disorders in a subject in need thereof, comprising administering to the subject a pharmaceutical combination comprising: (a) a PPAR agonist; (b) a p38 kinase inhibitor; and optionally (c) one or more pharmaceutically acceptable diluents, excipients or carriers.
Lakatos teaches the role of “a PPAR agonist” in treating lung fibrosis. Lakatos teaches the role of PPARγ in lung disease and fibrosis, see section 5, page 3. Lakatos teaches that Pioglitizone specifically has showed promise in animal models of lung fibrosis. Lakatos concludes by stating: “Although the role of the PPARs in fibrosing diseases has been less well studied than their role in regulating inflammation, a number of key results have emerged. PPARγ agonists inhibit the differentiation of lung fibroblasts to myofibroblasts in vitro, and also inhibit airway remodeling and fibrosis in animal models.” Lakatos clearly teaches a method of treating lung fibrosis with PPARs, and specifically with Pioglitizone. Lakatos doesn’t teach using the PPARs in combination with a p38 kinase inhibitor.
Guo teaches [0011] a method of the present invention for treating or reducing fibrosis of a bodily tissue, includes administering to the local affected bodily tissue a composition comprising an inhibitor of p38 MAP kinase. Guo teaches the specific small molecules claimed by the application. See [0012] and [0061-0072]. Guo also teaches using “pharmaceutically acceptable carriers,” see [0085].
Wells is brought in to provide motivation for combining therapeutic compounds in order to treat lung fibrosis. Wells discusses the mono therapy of pirfenidone (this drug is a PPAR agonist anti-inflammatory drug), and the mono therapy of nintedanib (a kinase inhibitor, Nintedanib inhibited early events in TGF-β signaling, specifically tyrosine phosphorylation of the type II TGF-β receptor, activation of SMAD3, and p38 mitogen-activated protein kinase), then compares the combination therapy of the two drugs combined. The case study shows that combination therapy had unexpected success and one would be motivated to combine therapies in efforts to get the same effect seen in this study. 
The simple combination of (a) a PPAR agonist and (b) a p38 kinase inhibitor is obvious based on the fact that both are individually known to treat lung fibrosis, and the art recognized the need for combination therapy in the field of treating lung fibrosis. The art shows that combining a PPAR agonist with nintedanib (a drug interdicting the same pathway as a p38 kinase inhibitor was successful. As one would be motivated to experiment with treating lung fibrosis with compounds having similar properties, and as such would arrive at the instant invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14 of copending Application No. 16/500,504 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘504 would require the kit of the instantly claimed, therefore the kit is anticipated by the ‘504 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629                    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629